Citation Nr: 1128262	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to a separate disability rating for radiculopathy of the lower extremities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 19, 1972 to March 6, 1972 and from October 17, 1972 to March 24, 1973.  He also had additional service in the Georgia National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected lumbosacral strain.  In a July 2007 rating decision, the RO found clear and unmistakable error in deducting 10 percent based on pre-existing disability, and granted an increased rating of 20 percent.

In April 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In February 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the issues of entitlement to a TDIU and entitlement to a separate disability rating for radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.

FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's lumbosacral strain is characterized by pain, with forward flexion limited to 45 degrees at worst.  In addition, there is no clinical evidence of any incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a December 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disability.  This letter, as well as a March 2010 letter, informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the March 2010 letter as well as an October 2006 letter explained how VA determines effective dates and the types of evidence which impact such determination.  The claim was last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, hearing testimony, and Social Security Administration (SSA) records.  Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining information regarding the Veteran's treatment providers and conducting a VA examination to obtain current findings.  In response, the RO obtained current VA treatment records, and a VA examination was conducted.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for lumbosacral strain has been in effect since May 1981.  The Veteran filed his current claim for an increased rating in October 2005.  In the March 2006 rating decision on appeal, the RO continued a 10 percent rating for lumbosacral strain.  In a July 2007 rating decision, the RO found clear and unmistakable error in deducting 10 percent based on pre-existing disability, and granted an increased rating of 20 percent for lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Turning to the evidence, VA and private treatment records dating throughout the period of claim have documented the Veteran's complaints of chronic low back pain.

An October 2004 VA treatment record noted that the week prior, the Veteran pulled a muscle in his back while working and missed three days from work while on bed rest.

The Veteran underwent a fee-basis VA examination by QTC Medical Services in December 2005.  On that occasion, he complained of low back pain at a level 5 out of 10, noted to be exacerbated with physical activity and relieved at rest.  It was noted that there was no fixed ankylosing at that time.  Range of motion of the Veteran's lumbar spine measured 57 degrees of forward flexion (with pain beginning at 57 degrees).  After repetitive use and during flares, it was noted that pain, fatigue, weakness, lack of endurance, and incoordination were associated with the lumbar spine, and that the major functional impact was pain.  The examiner noted that he could not determine any additional degrees in range of motion without resorting to mere speculation.

The Veteran underwent another fee-basis VA examination by QTC Medical Services in May 2007.  On that occasion, he complained of low back pain at a level 7 out of 10, noted to be elicited by physical activity, stress, bending, lifting, and driving, and relieved by rest.  It was noted that at the time of pain he required bed rest, but the Veteran then stated that his spine condition did not cause incapacitation.  It was also noted that there was no ankylosis of the lumbar spine.  Range of motion of the Veteran's thoracolumbar spine measured 45 degrees of forward flexion (with pain beginning at 45 degrees).  After repetitive use, it was noted that the joint function of the Veteran's spine was additionally limited by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  It was further noted that such factors additionally limited the joint function by 0 degrees (i.e., no additional limitation of function after repetitive motion).

A September 2007 VA treatment record noted that the range of motion of the Veteran's lumbar spine was limited in flexion by 50 percent.  The Board notes that normal range of motion of the thoracolumbar spine is shown by forward flexion from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V (2010).  Therefore, the Board will interpret the September 2007 range of motion findings to mean that the Veteran's forward flexion measured 45 degrees at that time.

An October 2007 VA treatment record noted that the Veteran's lumbar spine range of motion was limited and painful, but no range of motion measurements were provided at that time.

The Veteran underwent an examination in May 2009 pursuant to his claim for SSA benefits.  On that occasion, it was noted that he had normal gait and station and used no assistive devices.  Range of motion of the Veteran's lumbar spine measured 80 degrees of forward flexion, which was characterized as slight decreased range of motion.  On a June 2009 SSA functional assessment, it was noted that the Veteran had decreased range of motion in his back with tenderness.

The Veteran underwent a VA joints examination in April 2010.  On that occasion, he complained of low back pain, noted to be aggravated by sitting for a long period of time, standing or moving around for periods of time, lifting, and bending, and relieved by rest.  It was noted that he did not currently utilize any medication, therapy, or assistive devices for treatment.  It was also noted that there was no evidence of flare-ups or incapacitating episodes during the past 12 months.  Range of motion of the Veteran's lumbar spine measured 70 degrees of forward flexion.  After three repetitions, there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testings, as well as no additional loss of joint function or motion with use due to repeated testings.  The examiner noted that the Veteran had a moderate amount of low back symptomatology.  The examiner also noted that the Veteran had had multiple injuries in the recent decade or so and that this was probably relevant to the advancement of his low back pain.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbosacral strain is appropriately evaluated as 20 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that for range of motion of the Veteran's thoracolumbar spine, forward flexion has been limited to 45 degrees at worst.  Thus, even considering the Veteran's subjective complaints of pain, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant an evaluation in excess of 20 percent at any point during the period of claim.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010); see DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 20 percent evaluation already assigned under Diagnostic Code 5237, and does not more nearly approximate the criteria for a higher evaluation at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010); see 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's lumbosacral strain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected lumbosacral strain on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration of an increased rating is not warranted.

Finally, the Board acknowledges that the issue of entitlement to a separate rating for radiculopathy of the lower extremities is being remanded and that an opinion as to the relationship between the Veteran's diagnosed degenerative disc disease and service connected lumbosacral strain is being requested.  However, such information would not impact the evaluation of the orthopedic manifestations of the Veteran's lumbosacral strain, as the Board considered all the non-neurological back symptoms in evaluating that disorder.  

Moreover, there is no clinical evidence of any incapacitating episodes requiring bed rest prescribed by a physician.  The Board acknowledges the October 2004 VA treatment which noted that the Veteran had pulled a muscle in his back the week prior and had missed three days from work while on bed rest, as well as the May 2007 QTC examination which noted that at the time of back pain the Veteran required bed rest.  However, it was never specified as to whether such bed rest in either case was prescribed by a physician.  Additionally, in October 2004, the three days of bed rest noted would not qualify for a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year).  Furthermore, in May 2007, the Veteran ultimately stated that his spine condition did not cause incapacitation.  Thus, even if his degenerative disc disease is ultimately found to be service connected, a higher rating would not be assignable pursuant to Diagnostic Code 5243 based on incapacitating episodes.  In other words, evaluating his lumbosacral disability based on separate orthopedic and neurological symptoms would be more advantageous regardless of the outcome of the opinions sought on remand, and a favorable opinion on remand will not impact the evaluation for the orthopedic manifestations of the Veteran's lumbosacral spine disorders.  Accordingly, remand of the claim for a higher rating for lumbosacral strain is not required. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to a separate rating for lower extremity radiculopathy and entitlement to a TDIU.

The Board notes that neurological symptoms arising from a thoracolumbar spine disorder may be separately.  VA and private treatment records dating throughout the period of claim have documented the Veteran's complaints of low back pain radiating to both of his lower extremities.  An October 2004 private treatment record noted 1+ ankle jerks bilaterally.  At his December 2005 QTC examination, it was noted that he had intervertebral disc syndrome in the lumbar spine involving L1, L2, L3, L4, L5, and S1 on the right lower extremity (thigh, knee, leg, and foot), and the following neurological abnormalities were noted: motor strength measured 3/5 on the right; straight leg raise testing was positive on the right; paresthesias down the right leg was noted; and deep tendon reflexes in the right and left knees and ankles were 1+ respectively.  A September 2007 VA treatment record noted 4/5 strength in the left lower extremity, diminished sensation and right foot numbness, and limited straight leg raise bilaterally due to pain in the lower back.  An October 2007 VA treatment record noted that deep tendon reflexes were absent in the right Achilles.  A March 2008 private treatment record included assessments of polyneuropathy, injury of peroneal nerve, and lumbosacral radiculopathy, after nerve conduction studies revealed the following: 1+ reflexes at the left ankle and absent at the right ankle; electrophysiological evidence of both a sensorimotor polyneuropathy and a left peroneal neuropathy; and evidence suggesting a right S1 motor radiculopathy.  A December 2008 private treatment record included a diagnosis of right radiculitis, with the following neurological abnormalities noted: diminished reflexes in the Achilles and patella bilaterally; 4/5 strength in the left foot plantarflex and eversion; and deficits in sensation to pinprick elicited at the L5 and S1 dermatomes.  At the Veteran's May 2009 SSA examination, straight leg raise testing was positive on the right, and he was assessed with lumbar back pain with radiculopathy.  On his June 2009 SSA functional assessment, it was noted that he had lumbar radiculopathy and that straight leg raise testing was positive bilaterally.  At his April 2010 VA examination, knee and ankle reflexes were 1+.

However, the Veteran is service connected for lumbar strain.  It is unclear whether the now diagnosed degenerative disc disease of the lumbosacral spine is a maturation of the in-service strain or is separate disorder.  In this regard, service treatment records reflect that the Veteran had two injuries to his back prior to service, suffering a pulled muscle in middle school and an automobile accident in 1969.  An orthopedic examination prior to service in September 1981 indicated that he was okay as long as he did not run.  While on active duty for training in May 1978 he injured his back while lifting tents.  He was hospitalized for back pain in October 1982, diagnosed as muscle strain.  An EMG conducted at that time was normal.  Myelogram revealed a small anterior defect at L3-4 but was otherwise normal.  In 1989 the Veteran fractured a hip in an automobile accident.  He underwent lumbar disc surgery in February 2003, following a workers' compensation injury.  He worked in construction as a contractor/builder from 2005 to 2007 until he injured his back again.

In addition, it is unclear whether the Veteran's complaints of radiating pain are due to his service connected lumbosacral strain or due to his degenerative disc disease, or due to some other form of neuropathy.  Thus, the Board finds that a VA opinion is necessary.  

With respect to the claim for a TDIU, the record reflects that all of the Veteran's work history involved jobs in the construction field.  A September 2007 VA treatment record noted that the Veteran had reinjured his back six months prior and had not worked since.  A November 2007 VA treatment record noted the Veteran's contention that he remained unable to find work, as it was hard to find anything he could do with his back pain.  At his May 2009 SSA examination, he stated that he was unable to work due to his back and his inability to stay focused.  The May 2009 SSA examiner determined that the Veteran should be capable of work that: did not involve lifting over 30 pounds, no prolonged sitting or standing over 30 minutes at a time, must be allowed to make frequent positional changes, no prolonged walking greater than 15 minutes at a time, and no reaching, twisting, or bending.  At his December 2009 hearing, the Veteran testified that he was self-employed as a construction worker until January 2007, at which time he had to stop working because of his back pain.

At his April 2010 VA joints examination, the examiner noted that the Veteran had last worked in January 2006, at which time he reinjured his back.  It was noted that after his discharge from service, he went into the construction business and did that all of his life.  The construction work was on houses and included heavy work such as putting up framing on houses.  The Veteran stated that he was able to carry out the work, but from time to time he got injured.  It was noted that one of these injuries led to his back surgery in 2003, and another injury in 2006 led to him leaving his occupation.

The April 2010 examiner summarized that after the Veteran's discharge from service, he worked in construction for approximately 30 years, during which time he sustained several injuries, one of which led to surgery and one of which, in 2006, led to his ceasing to be gainfully employed.  Following a thorough examination of the Veteran, the examiner noted that the Veteran had a moderate amount of low back symptomatology, and that the Veteran's multiple injuries in the recent decade or so were probably relevant to the advancement of his low back pain.  Regarding the Veteran's ability to obtain and maintain gainful employment, the examiner opined that the Veteran's low back condition and moderate symptomatology preclude him from employment, and stated that the Veteran cannot work.

As the claim for TDIU is intertwined with the other issue being remanded, that claim is remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to a physician to obtain an opinion as to whether the Veteran's currently diagnosed lumbar degenerative disc disease is a maturation of the service-connected lumbosacral strain, which resulted from an in-service injury while lifting a large tent, or whether the disc disease is a separate and distinct disorder unrelated to the service-connected strain.  In rendering the opinion, the physician should address the in-service injury, the normal EMG in1982 and the findings on the October 1982 myelogram during hospitalization, and the post-service injuries.

In addition, the physician should provide an opinion as to whether the neurological findings in the lower extremities (as noted throughout the record) are due to the service connected lumbar strain versus degenerative disc disease or other neurological disorder.  

If the physician concludes that the Veteran's degenerative disc disease is not a maturation of the service-connected lumbosacral strain and is a separate and distinct disorder, then the examiner should provide an opinion as to whether the symptoms of the Veteran's lumbosacral strain prevent the Veteran from obtaining or maintaining gainful employment, without regard to age or nonservice connected disability.

The medical basis for the opinions should be provided.  If the physician determines that an examination is necessary to respond to the questions, one should be scheduled. 

2.  After the above has been completed to the extent possible, adjudicate the issue of entitlement to a separate rating for radiculopathy of the lower extremities and the claim for TDIU, to include referral for extraschedular consideration if warranted.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


